This case comes into this court on error from the court of common pleas of Hamilton county, Ohio, wherein a judgment was rendered in favor of the plaintiff below, the Fuller Automobile Company.
Suit was instituted upon a policy of insurance issued by the plaintiff in error, in which it was recited that the policy insured the defendant in error against loss by theft under the following clause:
"Perils. Liability assumed only for such and so many of the perils named below, as are indicated by a specific premium in writing set opposite thereto.
"Fire and Theft. Rate $.50. C. Theft, robbery or pilferage, excepting by any person or persons in the assured's household, or in the assured's service or employment, whether the theft, robbery or pilferage occur during the hours of such service or employment or not * * *."
The petition did not allege, however, that the theft was by one other than an employee of the insured. A demurrer was filed to the petition, and overruled. The answer alleged affirmatively that the theft was by an employee, so that the ultimate issue of fact was the question as to whether the thief was or was not an employee of the insured at the time of the theft.
The court below, upon the evidence submitted, found that the thief was not an employee at the time *Page 514 
of the theft, and rendered judgment in favor of the insured; the case being tried to the court without a jury.
The evidence on the question of employment is that a car washer by the name of Jackson had been employed by the insured for several weeks previous to the theft, being paid at the rate of 45 cents per hour. He had no definite hours of employment, and the pay roll introduced in evidence indicated that he received varying sums in the several weeks of his employment. He was notified by the insured that if he did not report for work, or if he quit, he was subject to discharge. However, he was advised that he could quit whenever he wanted to.
The insured testified that the car washer did not get "Saturday afternoon off."
On Friday, the day preceding the taking of the automobile, Jackson had been paid for the week ending the previous Wednesday, on the basis of 54 hours and 36 minutes. There was due him on this Saturday the wages earned on Thursday, Friday, and Saturday, amounting to $9.90. This amount was held in an envelope for him for a long time after the theft of the car.
At 11:30 a.m. on Saturday, Jackson punched the time clock, and there is some evidence to indicate that he requested and was given the permission of an officer of the company to remain away Saturday afternoon. There is absolutely no evidence that he was discharged, or that he at any time communicated his intention to quit his employment to any person connected with the insured.
At about 7:30 p.m. Jackson returned to the garage of the insured, took an automobile, and was *Page 515 
later arrested in it for speeding in an outlying village of Cincinnati. He was not available as a witness at the trial, having escaped from the reformatory.
The language of the policy quoted above does not embody a coverage and exception thereto, but on the contrary identifies a specific risk, to wit, theft by a person other than an employee of the insured.
There is but one question for decision by this court, and that is whether there was any evidence adduced before the trial court justifying the conclusion that Jackson was not an employee of the insured. If there was such evidence, the judgment below, in favor of the insured, was correct; otherwise, not.
It has been insistently urged that in construing a policy of insurance the policy must be construed most strongly against the insurance company. We do not think that this rule is necessarily invoked by the question presented in this case. The question before this court is not the question of the construction of a policy, which in the instant case is plain and simple, but the effect of the evidence adduced to prove loss thereunder.
In the instant case it is necessary that the insured prove by a preponderance of the evidence: (1) That there was a contract of insurance covering the specific risk, for which suit is brought; and (2) that the automobile was stolen by some person other than an employee of the insured. Valley Mercantile Co. v. St. PaulFire  Marine Ins. Co., 49 Mont. 430, 143 P. 559, L.R.A., 1915B, 327, Ann. Cas., 1916A, 1126.
The employment of the car washer having been *Page 516 
admitted by the insured, it became necessary to prove by a preponderance of the evidence that this employment had ceased, and, not only that it had ceased, but that it had ceased previous to the taking of the automobile. The petition failed to allege this, and was to that extent demurrable, and the demurrer should have been sustained.
The difficulty or even impossibility of proving when the employment ceased cannot be substituted for proof that it did cease and for proof when it did cease. The employment was patently one at will, severable by either party. The insured not having terminated the employment previous to the theft, it is necessary for the insured to prove some act or decision on the part of the employee severing the relationship. And in this connection the provision of the policy excluding risk for an employee "whether the theft * * * occur during the hours of such service or employment or not" must be borne in mind.
It is urged that the employee "decided" to quit when he left at 11:30 a.m. Saturday. Is punching a time clock, and failing to ask for wages earned, consistent with such an attitude of mind or decision? When, then, previous to the theft, did Jackson decide to quit? Where is there a scintilla of evidence proving such intention, or proving the time when any decision was made? Was there any intention to quit formulated at all?
The taking of the automobile does not furnish the requisite proof of an intention to quit employment previous to the theft, for, if it be taken for granted that at the time Jackson took the car he intended to quit, still, at that instant, the theft was being committed *Page 517 
by an employee. It is apparent that if the taking of the automobile is accepted as sufficient proof of the decision to sever the relationship, the line of cleavage between employment and nonemployment is so close to the instant of theft as not to justify any conclusion thereon.
The evidence upon the question of employment is wholly circumstantial, and any conclusion reached upon the time when the employment ceased must be based wholly upon conjecture and guesswork, as distinguished from authorized legal and logical inference. Each fact proved is capable of multiple hypotheses. If this case is not one constituting a failure of proof, then no court has a right to question any conclusion of a trier of facts, no matter how imaginative or conjectural that conclusion may be.
Reason and justice support the position of the insurance company in requiring the risk from theft to be identified by limiting it to those other than employees, when so contractually limited. The risk from employees is much higher, owing to their right of access to and their control over the property, than is the risk from strangers.
An examination of the opinion in the case of Ætna LifeIns. Co. v. Lembright, 32 Ohio App. 10, 166 N.E. 586, shows the facts in that case to be clearly distinguishable from the facts in the case at bar.
It has been suggested that by adding a limitation to the risk providing that if the theft be committed by an employee who has not been in the employment of the insured, for say a period of ten days, this question might have been eliminated. It is in this connection worthy of note that the insurance company *Page 518 
should not be prejudiced because it has been more liberal in its coverage than it might have been. The policy covers theft by a person who has been out of the employment of the insured, though only for a brief time. It is not unreasonable that the law should require proof that said employee was out of such employment when
the theft was committed.
For the reasons given, I must dissent from the majority opinion.